PROB 12C
                Case 5:05-cr-00203-FJS Document 216 Filed 01/24/19 Page 1 of 2
(7/93)

                                      United States District Court
                                              for the
                                   Northern District of New York
                  Petition for Warrant or Summons for Offender Under Supervision

  Name of Offender: Thomas Simmons                                         Case Number: 5:05CR00203-6
 Name of Sentencing Judicial Officer:       Honorable Frederick J. Scullin, Jr.,Senior U.S. District Judge
 Date of Original Sentence:       August 28, 2007
 1st Violation Date:              October 1, 2015
 2nd Violation Date:              May 25, 2018
 Original Offense:           Conspiracy to Possess with Intent to Distribute and to Distribute Cocaine
                             and Cocaine Base 21 U.S.C. § 846
 1st Violation Offense:      New Criminal Conduct: Credit Card Fraud, Travel Outside the District
                             Without Permission
 2nd Violation Offense:      New Criminal Conviction(Possession of Marijuana-Misdemeanor),
                             Possession of Controlled Substance(Marijuana) and Criminal Associations
 Original Sentence:             120 months imprisonment, 8 years supervised release
 1st Violation Sentence:        24 months imprisonment, 6 years supervised release
 2nd Violation Sentence:        Time served, 44 months supervised release
 Type of Supervision:       Supervised release      Date Supervision Commenced:       May 25, 2018
 Asst. U.S. Attorney:       Tamara Thomson          Defense Attorney: Courtenay McKeon, AFPD


                                       PETITIONING THE COURT

 [ ]       To issue a warrant
 [X]       To issue a summons

 The probation officer believes that the offender has violated the following condition(s) of supervision:
 Violation Number         Nature of Noncompliance
            1             Standard Condition #4: The defendant shall answer truthfully all inquires
                          by the Probation Officer. On January 22, 2019, the offender was questioned if
                          he had consumed alcohol prior to January 15, 2019, when he tested positive for
                          the presence of alcohol. The offender failed to provide a truthful statement by
                          not acknowledging alcohol consumption contrary to a positive breathalyzer and
                          positive urine sample. This information is based on the personal knowledge of
                          the Probation Officer. (Grade C Violation)
            2             Special Condition #4: The defendant shall refrain from the use of alcohol
                          and be subject to alcohol testing and treatment while under supervision.
                          On January 15, 2019, the defendant tested positive for the presence of alcohol
                          by registering a .02% Blood Alcohol Content. In addition, the defendant’s urine
                          sample was tested and confirmed for the presence of alcohol metabolites. This
                          information is based on personal knowledge of the Probation Officer and
                          Probation records. (Grade C Violation)
                 Case 5:05-cr-00203-FJS Document 216 Filed 01/24/19 Page 2 of 2
      Prob 12C                               -2-           Petition for Warrant or Summons
                                                             for Offender Under Supervision
      Name of Offender: Thomas Simmons                                  Case Number: 5:05CR00203-6

 U.S. Probation Officer Recommendation:

            The term of supervision should be:

                   [ ]    Revoked
                   [ ]    Extended for year(s), for a total term of years.

 [ X ] The conditions of supervision should be modified as follows:

 1.         You shall perform 100 hours of community service. The site, schedule, and conditions
            shall be approved by the probation officer.



                                 I declare under penalty of perjury that the foregoing is true and correct.
                                                        Executed                 January 24, 2019
                         on:
 Approved by:                                                     by:




THE COURT ORDERS

[ ]       No Action
[X]       The Issuance of a Summons
[ ]       Other
[ ]       The Issuance of a Warrant. This petition and all documents attached hereto are SEALED until
          such time as the warrant generated by this petition is returned executed.

          The District Court Clerk's Office is hereby ORDERED NOT to serve a copy of this petition or
          any of the attached documents upon anyone EXCEPT that a copy is to be served upon law
          enforcement personnel. Copies shall be served upon the unsealing of the petition.




                                                                        Signature of Judicial Officer
                                                                        January 24, 2019
                                                                        Date
